DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame, etc. (US 20150204556 A1) in view of Imai, etc. (US 5555512 A), further in view of Prokosk (US 20100172567 A1).
Regarding claim 1, Kusukame teaches that a method for estimating human body temperature (See Kusukame: Figs. 14 and 7-8, and [0179], “The temperature of the user's face while sleeping may be regularly stored in a memory separate from the frame memory 15. This makes it possible to estimate the basal body temperature of the user from the temperature of the user's face measured before the user wakes up, and provide daily basal body temperature information to the user”), the method comprising:
receiving, via a thermal camera, a thermal image captured of a real- world environment, the thermal image including thermal intensity values for each of a plurality of pixels of the thermal image (See Kusukame: Fig. 1, and [0123], “The air conditioner 10 illustrated in FIG. 1 is 
identifying a position of a human face of a human subject within the thermal image (See Kusukame: Fig. 1, and [0118], “The air conditioner disclosed in PTL 1 includes a human detection device that estimates the general location of a person's face or legs from an obtained thermal image”);
receiving an indication of a distance between the human subject and the thermal camera (See Kusukame: Fig. 1, and [0200], “Note that the relationship between the vertical height of the observation pixels 51 and the height of the user varies depending on the distance between the user and the thermal image sensor 13 (the air conditioner 10). For this reason, the air conditioner 10 may include a system which estimates the distance between the user and the thermal image sensor 13. This makes it possible to estimate the height of the user with greater accuracy”);
applying, based on the distance between the human subject and the thermal camera, a distance correction factor (See Kusukame: Fig. 23, and [0348], “As illustrated in (a) and (b) in FIG. 23, the distance between the plurality of linear observation areas (distance between the plurality of photosensor element lines) may be shifted by an integer multiple of the width of each linear observation area. In this case, as illustrated in (a) in FIG. 23, the distance is desirably shifted by one-half of a pixel when there are two lines of linear observation areas, and by 1/n of a pixel when there are n lines of linear observation areas. With this, thermal image data with a high X axis direction resolution is obtained”) to one or more thermal intensity values of one or 
based on the one or more distance-corrected thermal intensity values, reporting (See Kusukame: Fig. 1, and [0102], “The air conditioner may detect a location of a person in the target area by image processing by the thermal image sensor, and the display unit may be further configured to display a temperature at the location of the person detected by the air conditioner”) an indication of a body temperature of the human subject.
However, Kusukame fails to explicitly disclose that applying, based on the distance between the human subject and the thermal camera, a distance correction factor to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values; and based on the one or more distance-corrected thermal intensity values, reporting an indication of a body temperature of the human subject.
However, Imai teaches that applying, based on the distance between the human subject and the thermal camera, a distance correction factor to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values (See Imai: Figs. 27-28, and Col. 34 Lines 5-15, “Here each of the geometric factors F1(i), F2(j), F3 depends on a distance between a person and an environmental block, a distance between a person and a neighboring pixel, an average distance between a person and a wall, a radiating direction from an environmental block to a person, a radiating direction from a neighboring pixel to a person, an average radiating direction from a wall to a person, and physical properties of the floor and walls, a symbol G is a temperature-to-heat 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kusukame to have applying, based on the distance between the human subject and the thermal camera, a distance correction factor to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values as taught by Imai in order to enhance the detection accuracy of persons (See Imai: Col. 2 Lines 63-67 ~ Col. 3 Lines 1-7, “The bottom of the first problem (1) is that a person cannot be separated from environments surrounding the person. In the prior art, the detection of a person is tried by utilizing characteristics of the person. In cases where detected objects other than a person are called environments, the states of the environments are usually multifarious, and a part of the states of the environments are near to the characteristics of the person. Therefore, the detection of the person becomes difficult. For example, in cases where a measured area in a picture processing apparatus in which visible pictures are processed is a general family room, the environments such as luminance and colors easily vary so that a person cannot be detected with a high accuracy. Also, in cases where picture signals are produced with an infrared ray sensor, distinguishing characteristics in the distinction between a person and environments are temperature and the variation of the temperature. In cases where heat-generating characteristics and/or warming characteristics of the environments are considered, even though a temperature of an environment near to a temperature of a person is detected, the judgement that the environment is not the person can be performed. Therefore, the detecting 
However, Kusukame, modified by Imai, fails to explicitly disclose that based on the one or more distance-corrected thermal intensity values, reporting an indication of a body temperature of the human subject.
However, Prokosk teaches that based on the one or more distance-corrected thermal intensity values (See Prokosk: Fig. 1, and [0569], “Where the output image Y is obtained from the original input image S, the 2D low-pass filtered version of the input image X.about.(d), and the uniform desired mean brightness M which is usually chosen to represent a mid-level intensity. In its simplest form, d, c, and b are user controlled constants, d (detail) specifies the 2D low-pass frequency cutoff, and c (contrast) and b (background) are numeric factors in the equation. Considered as a convolution operation, d is the effective kernel size”), reporting an indication of a body temperature of the human subject (See Prokosk: Fig. 1, and [0193], “Encodings of standardized images, curvilinear anatomical features and their characteristics are used for identification templates, processed image headers, and classification sorting Codes includes the location, shape, size, orientation, and other characteristics of each feature, plus 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kusukame to have based on the one or more distance-corrected thermal intensity values, reporting an indication of a body temperature of the human subject as taught by Prokosk in order to generate precisely the three-dimensional model of internal and external anatomical features of human body (See Prokosk: Fig. 1, and [0314], “Thermal facial identification is preferable over identification from visual images since the former is more secure. It is impossible to counterfeit or forge one face to look like another in infrared, whereas it is often possible to disguise one person to look like another in visible light. In the extreme example, most visual ID systems cannot distinguish between identical twins; an IR comparison system can. IR imaging offers the advantage of providing a surface-level, non-invasive, passive view of the interior structure of veins and arteries in the face. Although the IR signature can be blocked, it cannot be changed by surface or surgical variations, without those processes being detectable. 3D/IR virtually eliminates the two primary sources of errors in current face recognition systems; namely lighting and pose variations. 2D/IR eliminated lighting variations but still suffered from pose and scale variations and from errors in 
Regarding claim 2, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Imai teaches that the method of claim 1, further comprising:
identifying a position of a second human face corresponding to a second human subject within the thermal image (See Imai: Figs. 2A-B and 18, and Col. 12 Lines 20-40, “As shown in FIG. 2A, three persons stay in a square-shaped room, a picture block PB1 designates a first person lying on a floor F1, a picture block PB2 designates a second person standing at a corner between a left wall W1 and a back wall W2, and a picture block PB3 designates a third person sitting at a side of a right wall W3. In cases where the room is observed from its upper side, the three persons stay on the floor F1 as shown in FIG. 2B. In this case, a monitoring apparatus 31 having the picture processing apparatus 11 is installed in an air conditioner 32 at a front side of the room, and a detecting range of the monitoring apparatus 31 is indicated by a left limiting line LL1 and a right limiting line LL2. The scanning direction of the sensor 11 is directed from the 
receiving an indication of a second distance between the second human subject and the thermal camera (See Imai: Fig. 18, and Col. 27 Lines 18-29, “The learning in the neural networks 82 of the first and second position judging units 104, 105 is performed by inputting pieces of character data and pieces of teaching data. The character data are obtained by recording a large number of persons placed at various positions of a scanning area with various clothes on the infrared picture Pif. Each of the teaching data designate a distance between a position of a person and a position of the infrared ray sensor 15. A learning method depends on a type of a neural network. In this embodiment, the maximum steep diving method called the back-propagation is utilized in the same manner as in the neural network 95”);
applying, based on the second distance between the second human subject and the thermal camera, a second distance correction factor to one or more thermal intensity values of one or more pixels corresponding to the second human face to give one or more second distance-corrected thermal intensity values (See Imai: Figs. 30A-C, and Col. 35 Lines 55-67 ~ Col. 36 Lines 1-4, “As shown in FIG. 30A, the human-area correcting section 131 comprises an adjacent pixel confirming unit 134 for confirming whether or not each of pixels in the human-areas is adjacent to a pixel of a human-area and outputting a piece of connecting information designating a result of the confirmation for each of the pixels, an isolated pixel detecting unit 
based on the one or more second distance-corrected thermal intensity values, reporting an indication of a body temperature of the second human subject (See Imai: Fig. 31, and Col. 37 Lines 3-23, “As shown in FIG. 31, the static body detecting section 132 comprises a representative point accumulating unit 137 for accumulating a plurality of representative points of the human-areas picked out from a series of infrared pictures Pif(i) (i=1,2, - - - ,M) in the human-area detecting section 19 to store a frequency S(x,y) of the representative points for each of pixels and outputting the frequencies S(x,y) and pieces of positional information designating pixel positions (x,y) of the representative points in a pixel, a static body detecting unit 138 for detecting a static body distinguished from a moving body such as a person according to the frequencies S(x,y), a pixel position storing unit 139 for storing a pixel position of the static body according to a piece of positional information relating to the moving body, a processed data accumulating unit 140 for accumulating pieces of processed data obtained by processing the representative points accumulated in the representative point accumulating unit 137, and an environment position detecting unit 141 for detecting positions of the infrared ray 
Regarding claim 3, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the indication of the distance between the human subject and the thermal camera is received from a depth camera (See Prokosk: Fig. 2, and [0213], “Current 3D/IR systems perform positive identification of persons at distances of 2' to 60' with variation in head pose. Analogous to partial latent fingerprint matching, 3D/IR feature map comparisons can identify based on a partial face image. Frame sequences of moving-head subjects can be aggregated into a more complete 3D model. Automatic reconstruction into standard poses aids recognition against existing file images of 2D or 3D visual or IR images”). 
Regarding claim 4, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the indication of the distance between the human subject and the thermal camera is received from a stereoscopic pair of visible light cameras (See Prokosk: Fig. 2, and [0283], “Various techniques can be used to generate 3D/IR images without loss of generality for embodiments of the present invention. Techniques include: Triangulation schemes such as those using structured light; Interferometric schemes using Phase-shifting; Time-of-flight schemes; Depth from defocus, Moire, and sequentially coded light; and Stereo vision using two or more cameras”).
Regarding claim 5, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the distance correction factor is determined during factory calibration of the thermal camera (See 
Regarding claim 6, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the distance correction factor is derived based on identifying a plurality of different human subjects at different distances from the thermal camera in a plurality of different thermal images, and determining a distance-dependent intensity distribution of thermal intensity values corresponding to the plurality of different human subjects (See Prokosk: Figs. 1-2, and [0505], “Infrared cameras are used to screen crowds at airports and other public sites to detect persons who have a fever and may be carrying SARS. Those cameras do not provide automated detection; they merely highlight on a display monitor all temperatures hotter than a set threshold within the field of view. Human observers look at the monitor to select which individuals they will approach for closer observation. 3D/IR provides automated assessment of the subject's condition based on quantitative measurements of skin temperature, texture, and 
Regarding claim 7, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the distance correction factor is derived based on determining a distance-dependent intensity change of thermal intensity values corresponding to a reference human subject, as a distance between the reference human subject and the thermal camera changes over a plurality of thermal images (See Prokosk: Fig. 1-2, and [0114], “IR and range images must have no area in saturation. Since human skin temperature has generally a 10 degree Celsius or smaller variation, an infrared camera with temperature difference sensitivity of 0.01 degrees will require 1000 differentials or gray levels to encode the body without saturation, given the gain and level are adjusted correctly. For medical imaging, radiometric temperature measurement is recommended without gain and level variation, and different persons' skin temperature may vary over a 35 degree range. Therefore, 12-bit digital output is required to avoid saturation”). 
Regarding claim 8, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, further comprising identifying a skin tone of the human subject, applying a skin tone correction factor to the one or more thermal intensity values to give tone-corrected thermal intensity values, and further reporting the indication of the body temperature of the human subject based on the tone-corrected thermal intensity values (See Prokosk: Fig. 1-2, and [0116], “2. Perform 
Regarding claim 9, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, further comprising receiving, via a second camera sensitive to a different spectrum of light from the thermal camera, a second image captured of the real-world environment, identifying a position of the first human face within the second image, and identifying the position of the first human face within the thermal image based on correspondences between the pixels of the second image and the pixels of the thermal image (See Prokosk: Figs. 1-2, and [0404], “Historically, medical research involving IR imaging used IR cameras sensitive in the long wavelength infrared spectrum (7.5-14 .mu.m). Typical protocols required tight control of ambient temperature at 22.degree. C., air convection directly over the test subjects averted and speed of air incidence should not exceed 0.2 m/s. The subject must be kept away from electrical equipment that generates heat. The oscillation of room temperature should not exceed 1.degree. C. in a 20-minute period. If possible, the imaging should be carried out in a room with no windows; otherwise, the windows must be double-glazed and have external screens or shields to shut out sunlight. Fluorescent lamps (cold light) are preferred to tungsten lamps. A digital thermometer, with a display that can be read from at least three meters away, should be available in order to monitor the location of the subject”).
Regarding claim 10, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the one 
Regarding claim 11, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where reporting the indication of the body temperature of the human subject includes estimating an absolute body temperature of the human subject (See Prokosk: Fig. 23, and [0576], “FIG. 23 tests frame of IR imagery to determine classification of each feature in the resulting featuremap. After skeletonization, each pixel location in each skeleton feature is listed. 
Regarding claim 12, Kusukame, Imai and Prokosk teach all the features with respect to claim 11 as outlined above. Further, Imai teaches that the method of claim 11, where the thermal intensity values are grey- level counts, and the absolute body temperature of the human subject is estimated based on a known sensitivity of the thermal camera (See Imai: Figs. 5-6, and Col. 16 Lines 54-67 ~ Col. 17 Lines 1-10, “A series of temperature distributions of a room representing the measured area Am is produced with the infrared ray sensor 15 and is transferred to the infrared picture storing sections 18 as a series of infrared pictures Pif(ti). Each of the infrared pictures Pif(ti) is expressed by a plurality of pixels P(x,y) placed at coordinates (x,y). Thereafter, a pair of infrared pictures Pif(t1), Pif(t2) are transferred to the differential picture producing section 50 to produce a differential picture dPif between the infrared pictures Pif(t1), Pif(t2). In detail, a temperature of the pixel P(x,y) in the infrared picture Pif(t1) is represented by T1(x,y), and a temperature of the pixel P(x,y) in the infrared picture Pif(t2) is represented by T2(x,y). In addition, a threshold h is utilized to delete noise components 
Regarding claim 14, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Kusukame teaches that the method of claim 1, further comprising displaying a representation of the thermal image on an electronic display, and reporting the indication of the body temperature of the human subject via colors of pixels used to represent the human subject (See Kusukame: Figs. 11A-B, and [0229], “Moreover, a thermal image (icon of a silhouette of a person in FIG. 11B) visually indicating the current body temperature of the user may be displayed on the user interface, as illustrated in FIG. 11B. In FIG. 11B, the color of the icon is dependent on the temperature of the user (in FIG. 11B the color is illustrated in shading; the darker shaded portions indicate a hotter region). For example, high temperature regions are displayed in red, and low temperature regions are displayed in blue”).
Regarding claim 15, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Kusukame and Prokosk teach that the method of claim 1, where reporting the indication of the body temperature of the human subject includes outputting a notification (See Kusukame: Figs. 1-2, and [0247], “Moreover, at this time, other than notification by display of text, the user may be notified by audio by a notification system. 
Regarding claim 16, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Prokosk teaches that the method of claim 1, where the real-world environment includes a blackbody radiator having a predetermined temperature and thermal emissivity value, and the indication of the body temperature of the human subject is further reported based on a comparison of thermal intensity values of one or more pixels corresponding to the blackbody radiator to the one or more distance-corrected thermal intensity values (See Prokosk: Fig. 1-2, and [0092], “Commercial IR cameras generally have either an automatic or simple manual push-button thermal calibration provision by which users 
Regarding claim 17, Kusukame, Imai and Prokosk teach all the features with respect to claim 16 as outlined above. Further, Prokosk teaches that the method of claim 16, where the real-world environment includes two or more blackbody radiators at different distances away from the thermal camera, each of the two or more blackbody radiators having the predetermined temperature (See Prokosk: Fig. 1-2, and [0092], “Commercial IR cameras generally have either an automatic or simple manual push-button thermal calibration provision by which users can correct the thermal response of the camera, and re-correct it periodically as ambient temperature changes, the camera temperature changes, internal gaskets and black body references warm. However, they do not have similar provisions for geometric calibration of the output imagery. The combined geometric variations introduced by mechanical assembly of the detector array and optics, changes to focus setting, and signal processing by the electronics can be determined for specific camera position and settings by using the camera to image a calibration target. For 3D/IR calibration it is necessary to image the calibration target at several orientations in three-dimensional space”).
claim 18, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Imai and Prokosk teach that the method of claim 1, further comprising:
identifying positions of a plurality of human faces in a plurality of thermal images, each of the plurality of human faces corresponding to one or more pixels of respective thermal images having corresponding thermal intensity values (See Imai: Figs. 2A-B and 18, and Col. 12 Lines 20-40, “As shown in FIG. 2A, three persons stay in a square-shaped room, a picture block PB1 designates a first person lying on a floor F1, a picture block PB2 designates a second person standing at a corner between a left wall W1 and a back wall W2, and a picture block PB3 designates a third person sitting at a side of a right wall W3. In cases where the room is observed from its upper side, the three persons stay on the floor F1 as shown in FIG. 2B. In this case, a monitoring apparatus 31 having the picture processing apparatus 11 is installed in an air conditioner 32 at a front side of the room, and a detecting range of the monitoring apparatus 31 is indicated by a left limiting line LL1 and a right limiting line LL2. The scanning direction of the sensor 11 is directed from the right limiting line LL2 to the left limiting line LL1 to scan the room in the frontage direction. Therefore, a person staying far from the sensor 11 is placed at an upper portion of the infrared picture Pif, and a person staying near to the sensor 11 is placed at a lower portion of the infrared picture Pif. Also, temperature distributions of major parts of the walls W1, W2, W3 and a major part of the floor F1 are reproduced in the infrared picture Pif”);
determining an average thermal intensity of the plurality of human faces (See Prokosk: Fig. 14 and 7-8, and [0179], “The temperature of the user's face while sleeping may be regularly 
reporting the indication of the body temperature of the human subject further based on a comparison of the average thermal intensity of the plurality of human faces to the one or more distance-corrected thermal intensity values (See Imai: Fig. 31, and Col. 37 Lines 3-23, “As shown in FIG. 31, the static body detecting section 132 comprises a representative point accumulating unit 137 for accumulating a plurality of representative points of the human-areas picked out from a series of infrared pictures Pif(i) (i=1,2, - - - ,M) in the human-area detecting section 19 to store a frequency S(x,y) of the representative points for each of pixels and outputting the frequencies S(x,y) and pieces of positional information designating pixel positions (x,y) of the representative points in a pixel, a static body detecting unit 138 for detecting a static body distinguished from a moving body such as a person according to the frequencies S(x,y), a pixel position storing unit 139 for storing a pixel position of the static body according to a piece of positional information relating to the moving body, a processed data accumulating unit 140 for accumulating pieces of processed data obtained by processing the representative points accumulated in the representative point accumulating unit 137, and an environment position detecting unit 141 for detecting positions of the infrared ray sensor 15 and environments such as the floor F1 according to the processed data accumulated in the processed data accumulating unit 140”; and Fig. 20, and Col. 28 Lines 65-67 ~ Col. 29 Lines 1-13, “As shown in FIG. 20, the skin temperature detecting section 29 comprises a human-area partitioning unit 110 for partitioning a human-area detected in the human-area detecting 
Regarding claim 19, Kusukame, Imai and Prokosk teach all the features with respect to claim 1 as outlined above. Further, Kusukame, Imai and Prokosk teach that a computing device (See Kusukame: Figs. 14 and 7-8, and [0179], “The temperature of the user's face while sleeping may be regularly stored in a memory separate from the frame memory 15. This makes it possible to estimate the basal body temperature of the user from the temperature of the user's face measured before the user wakes up, and provide daily basal body temperature information to the user”), comprising: 
a thermal camera (See Kusukame: Figs. 1-2, and [0150], “Next, the system configuration of the air conditioner 10 including the thermal image sensor 13 will be described. FIG. 7 is a block diagram illustrating the system configuration of the air conditioner 10”); 
a logic machine (See Kusukame: Fig. 7, and [0151], “As illustrated in FIG. 7, in addition to the thermal image sensor 13, the air conditioner 10 includes a frame memory 15, a computation processor 16, an environmental monitoring device 17, a heat exchanger 18a, a 
a storage machine holding instructions executable by the logic machine (See Kusukame: Fig. 7, and [0151], “As illustrated in FIG. 7, in addition to the thermal image sensor 13, the air conditioner 10 includes a frame memory 15”) to: 
receive, via the thermal camera, a thermal image captured of a real-world environment, the thermal image including thermal intensity values for each of a plurality of pixels of the thermal image (See Kusukame: Fig. 1, and [0123], “The air conditioner 10 illustrated in FIG. 1 is configured of a substantially box-shaped main body 14 that includes an air inlet 11 through which air from the room is drawn in, an air outlet 12 through which conditioned air is forced out, and a thermal image sensor 13 that obtains thermal image data”); 
identify a position of a human face of a human subject within the thermal image (See Kusukame: Fig. 1, and [0118], “The air conditioner disclosed in PTL 1 includes a human detection device that estimates the general location of a person's face or legs from an obtained thermal image”); 
receive an indication of a distance between the human subject and the thermal camera (See Kusukame: Fig. 1, and [0200], “Note that the relationship between the vertical height of the observation pixels 51 and the height of the user varies depending on the distance between the user and the thermal image sensor 13 (the air conditioner 10). For this reason, the air conditioner 10 may include a system which estimates the distance between the user and the 
apply, based on the distance between the human subject and the thermal camera, a distance correction factor (See Kusukame: Fig. 23, and [0348], “As illustrated in (a) and (b) in FIG. 23, the distance between the plurality of linear observation areas (distance between the plurality of photosensor element lines) may be shifted by an integer multiple of the width of each linear observation area. In this case, as illustrated in (a) in FIG. 23, the distance is desirably shifted by one-half of a pixel when there are two lines of linear observation areas, and by 1/n of a pixel when there are n lines of linear observation areas. With this, thermal image data with a high X axis direction resolution is obtained”) to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values (See Imai: Figs. 27-28, and Col. 34 Lines 5-15, “Here each of the geometric factors F1(i), F2(j), F3 depends on a distance between a person and an environmental block, a distance between a person and a neighboring pixel, an average distance between a person and a wall, a radiating direction from an environmental block to a person, a radiating direction from a neighboring pixel to a person, an average radiating direction from a wall to a person, and physical properties of the floor and walls, a symbol G is a temperature-to-heat radiation conversion factor, the number N1 denotes the number of environmental blocks, and the number N2 denotes the number of neighboring pixels”); and 
based on the one or more distance-corrected thermal intensity values (See Prokosk: Fig. 1, and [0569], “Where the output image Y is obtained from the original input image S, the 2D low-pass filtered version of the input image X.about.(d), and the uniform desired mean .



Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kusukame, etc. (US 20150204556 A1) in view of Imai, etc. (US 5555512 A), further in view of Prokosk (US 20100172567 A1) and Tzvieli, etc. (US 20180094982 A1).
Regarding claim 13, Kusukame, Imai and Prokosk teach all the features with respect to claim 11 as outlined above. However, Kusukame fails to explicitly disclose that the method of claim 11, where the absolute body temperature of the human subject is numerically represented on a near-eye display of a head- mounted display device, such that the absolute body temperature is displayed at a screen space position on the near-eye display at or near a position corresponding to the human subject.
However, Tzvieli teaches that the method of claim 11, where the absolute body temperature of the human subject is numerically represented on a near-eye display of a head- mounted display device, such that the absolute body temperature is displayed at a screen space position on the near-eye display at or near a position corresponding to the human subject (See Tzvieli: Figs. 1A-B, and [0051], “The term “inward-facing head-mounted camera” refers to a camera configured to be worn on a user's head and to remain pointed at its ROI, which is on the user's face, also when the user's head makes angular and lateral movements (such as movements with an angular velocity above 0.1 rad/sec, above 0.5 rad/sec, and/or above 1 rad/sec). A head-mounted camera (which may be inward-facing and/or outward-facing) may be physically coupled to a frame worn on the user's head, may be attached to eyeglass using a clip-on mechanism (configured to be attached to and detached from the eyeglasses), or may be mounted to the user's head using any other known device that keeps the camera in a fixed position relative to the user's head also when the head moves. Sentences 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Kusukame to have the method of claim 11, where the absolute body temperature of the human subject is numerically represented on a near-eye display of a head- mounted display device, such that the absolute body temperature is displayed at a screen space position on the near-eye display at or near a position corresponding to the human subject as taught by Tzvieli in order to enable the user to be selective regarding when to use the head-mounted camera and take advantage of eyeglasses that he or she owns, which may be comfortable and/or esthetically pleasing (See Tzvieli: Figs. 1A-B, and [0198], “One way in which a user may wear a head-mounted camera (such as CAM or VCAM) involves attaching a clip-on device that houses the camera onto a frame worn by the user, such as an eyeglasses frame. This may enable the user to be selective regarding when to use the head-mounted camera and take advantage of eyeglasses that he or she owns, which may be 
Regarding claim 20, Kusukame, Imai, Prokosk and Tzvieli teach all the features with respect to claim 1 as outlined above. Further, Kusukame, Imai and Prokosk teach that a head-mounted display device (See Tzvieli: Figs. 1A-B, and [0055], “The following figures show various examples of HMSs equipped with head-mounted cameras. FIG. 1a illustrates various inward-facing head-mounted cameras coupled to an eyeglasses frame 15”), comprising: 
a near-eye display (See Tzvieli: Figs. 1A-B, and [0166], “In one embodiment, the system optionally includes a user interface (UI) which notifies the user about touching the ROI. Optionally, this notification is in lieu of notifying extent of the physiological response corresponding to the time the user touched the ROI. The notification may be delivered to the user using a sound, a visual indication on a head-mounted display, and/or a haptic feedback. Optionally, the UI includes a screen of an HMS (e.g., a screen of an augmented reality headset), a screen of a device carried by the user (e.g., a screen of a smartphone or a smartwatch), and/or a speaker (e.g., an earbud or headphones). Optionally, the computer identifies that the 
a thermal camera (See Kusukame: Figs. 1-2, and [0150], “Next, the system configuration of the air conditioner 10 including the thermal image sensor 13 will be described. FIG. 7 is a block diagram illustrating the system configuration of the air conditioner 10”); 
a logic machine (See Kusukame: Fig. 7, and [0151], “As illustrated in FIG. 7, in addition to the thermal image sensor 13, the air conditioner 10 includes a frame memory 15, a computation processor 16, an environmental monitoring device 17, a heat exchanger 18a, a blower 18b, and an air flow direction adjuster 18c. The computation processor 16 includes an image processor 16a and a device controller 16b. Note that the above configuration is not a compulsory configuration of the air conditioner 10; one or more components may be omitted”); and
a storage machine holding instructions executable by the logic machine (See Kusukame: Fig. 7, and [0151], “As illustrated in FIG. 7, in addition to the thermal image sensor 13, the air conditioner 10 includes a frame memory 15”) to:
receive, via the thermal camera, a thermal image captured of a real-world environment, the thermal image including thermal intensity values for each of a plurality of pixels of the thermal image (See Kusukame: Fig. 1, and [0123], “The air conditioner 10 illustrated in FIG. 1 is configured of a substantially box-shaped main body 14 that includes an air inlet 11 through which air from the room is drawn in, an air outlet 12 through which conditioned air is forced out, and a thermal image sensor 13 that obtains thermal image data”);

receive an indication of a distance between the human subject and the thermal camera (See Kusukame: Fig. 1, and [0118], “The air conditioner disclosed in PTL 1 includes a human detection device that estimates the general location of a person's face or legs from an obtained thermal image”);
apply, based on the distance between the human subject and the thermal camera, a distance correction factor (See Kusukame: Fig. 23, and [0348], “As illustrated in (a) and (b) in FIG. 23, the distance between the plurality of linear observation areas (distance between the plurality of photosensor element lines) may be shifted by an integer multiple of the width of each linear observation area. In this case, as illustrated in (a) in FIG. 23, the distance is desirably shifted by one-half of a pixel when there are two lines of linear observation areas, and by 1/n of a pixel when there are n lines of linear observation areas. With this, thermal image data with a high X axis direction resolution is obtained”) to one or more thermal intensity values of one or more pixels corresponding to the human face to give one or more distance-corrected thermal intensity values (See Imai: Figs. 27-28, and Col. 34 Lines 5-15, “Here each of the geometric factors F1(i), F2(j), F3 depends on a distance between a person and an environmental block, a distance between a person and a neighboring pixel, an average distance between a person and a wall, a radiating direction from an environmental block to a person, a radiating direction from a neighboring pixel to a person, an average radiating direction from a wall to a person, and 
based on the one or more distance-corrected thermal intensity values (See Prokosk: Fig. 1, and [0569], “Where the output image Y is obtained from the original input image S, the 2D low-pass filtered version of the input image X.about.(d), and the uniform desired mean brightness M which is usually chosen to represent a mid-level intensity. In its simplest form, d, c, and b are user controlled constants, d (detail) specifies the 2D low-pass frequency cutoff, and c (contrast) and b (background) are numeric factors in the equation. Considered as a convolution operation, d is the effective kernel size”), estimate an absolute body temperature of the human subject (See Prokosk: Fig. 23, and [0576], “FIG. 23 tests frame of IR imagery to determine classification of each feature in the resulting featuremap. After skeletonization, each pixel location in each skeleton feature is listed. Referring back to the original IR image, the absolute temperature of each listed location is used to determine whether or not temperature is monotonically varying along each feature. Skin creases (a) and skin fold (b) do not have monotonic variation. They do have corresponding range features and therefore are classified as skin creases. Apparent forehead vein (c) has monotonically increasing temperature (decreasing grayscale value) in the direction away from the heart and is therefore labeled a vein. Approximately 80% of blood vessel features extracted from 3D/IR imagery are veins. Arteries will be characterized by decreasing temperatures in the direction away from the heart. Also by the fact that arteries evince the pulse frequency in temperature variations at any point along the feature”); and



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612